Citation Nr: 1225537	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-39 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease and emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDING OF FACT

There is no competent evidence of record that the Veteran's currently diagnosed lung disability is related to herbicide exposure; however, there is competent evidence that the lung disability is related to smoking.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease and emphysema, have not been met.  38 U.S.C.A. §§ 1103, 1110, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.300, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and implemented in part at 38 C.F.R. § 3.159 (2011), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

A.  Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter dated in December 2007.  The Veteran was notified of the evidence needed to substantiate the claim for service connection as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

B.  Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  VA obtained VA treatment records.  VA has not provided the Veteran with an examination and medical opinion in connection with the claim of entitlement to service connection for a lung disability, which the Board finds was not required.  In this regard, the Secretary of VA must secure a VA medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C.A. § 5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4)(i).

In McLendon, the Court addressed each of the above elements and how the Board must apply the facts of the case to the law regarding when an examination and/or opinion was necessary.  As to evidence of a current disability, there is competent evidence that the Veteran has been diagnosed with chronic obstructive pulmonary disease and emphysema during the appeal period.  Thus, element (1)-competent evidence of a current disability-has been met.

As to element (2)-addressing in-service disease or injury-the Veteran has testified that he was exposed to herbicides when serving in Vietnam, which he believes is the cause of the lung disability.  Since the Veteran served in Vietnam, he is presumed to have been exposed to herbicides.  Thus, element (2)-evidence establishing that an event, injury, or disease occurred in service-has been met.

However, the Board finds that element (3)-whether the disability may be due to service-has not been met.  Specifically, VA has a list of disabilities that are presumed to be due to herbicide exposure.  Chronic obstructive pulmonary disease and emphysema, versus lung cancer, are not one of the diseases presumed to be due to herbicide exposure.  The Veteran's lay statements are insufficient to establish that the current chronic obstructive pulmonary disease or emphysema is due to herbicide exposure, as that requires medical evidence.  For these reasons, the Board finds that element (3) has not been met.  Because all the requirements are not met, VA was not required to provide the Veteran with an examination and opinion.  See id. 

Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by a service connected disability or aggravated by a service connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  The following diseases are deemed associated with herbicide exposure:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309 (2011).

A disability or death will not be service connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  This statute (and regulation) applies to claims filed after June 9, 1998.  Service connection, however, is not precluded where the disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  38 C.F.R. § 3.300(b)(1).  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for a lung disability, to include chronic obstructive pulmonary disease and emphysema.  The Veteran claims that he developed chronic obstructive pulmonary disease or emphysema as a result of exposure to herbicides.  The Veteran's service personnel records show he served in the Republic of Vietnam during the Vietnam era.  He is therefore presumed to have been exposed to herbicides during military service.  However, the evidence of record does not show that the Veteran has ever had a diagnosis of a presumptive lung disability under 38 C.F.R. § 3.309(e) (2011).  Accordingly, the Board finds that presumptive service connection for a lung disability, to include chronic obstructive pulmonary disease and emphysema, is not warranted because the Veteran does not have a lung disability that is presumed to be related to herbicide exposure.  38 C.F.R. § 3.309(e) (2011).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164 (1999).

The Veteran's service treatment records are negative for any diagnosis of a lung disorder.  A February 1968 Report of Medical Examination shows that clinical evaluation of the lungs and chest was normal.  See item # 28.  In a Report of Medical History completed by the Veteran at that time, he denied ever having or having then shortness of breath and chronic cough.  See item # 20.  At service separation, clinical evaluation of the lungs and chest was normal.  See item # 28.  The Veteran reported that he felt in good physical health.  Id. at item #73.  

After separation from military service, September 1970 VA chest x-rays showed a "normal chest."  A private "Evaluation Intake Form," which appears to have been completed in April 2002, shows the Veteran reported he started smoking when he was 15 years old.  See page 7.  A January 1997 private medical record shows the examiner wrote that the Veteran did not smoke.  Examination of the chest at that time was negative.  

The Veteran was seen in January 2007 at a VA facility complaining of a chronic cough.  The examiner noted that he first treated the Veteran in August 2006 and suspected the Veteran had either an upper respiratory tract infection or allergic rhinitis and so he obtained a chest x-ray, which was negative.  Following examination, the examiner noted he suspected the Veteran may have a latent chronic obstructive pulmonary disease from his previous history of smoking.  He wanted the Veteran to undergo a pulmonary function test to help determine the cause of the chronic cough.  A February 2007 VA treatment record shows the examiner diagnosed the Veteran with a "new" diagnosis of chronic obstructive pulmonary disease.  He wrote that he explained to the Veteran that because of his past history of smoking two packs per day for over 15 years, he had developed chronic obstructive pulmonary disease.  

In reviewing the evidence of record, there is no competent evidence that the Veteran's currently diagnosed lung disability is otherwise related to military service.  The Veteran's service treatment records are negative for any diagnosis of a lung disability, and his lungs at service separation were normal.  The first showing of a lung disability is in 2006, which is more than 30 years following service discharge.  A prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).  There is no competent evidence of record which relates the Veteran's currently diagnosed lung disorder to military service.

However, the only etiological opinion in the claims file has attributed the lung disability to smoking.  As noted above, if the Veteran's lung disability was caused by smoking, which occurred during military service, service-connection for that lung disability would be prohibited by law because the claim was filed after June 9, 1998.  The Veteran's claim was filed in 2007.

The Board is aware that the Veteran has alleged that his smoking history has been reported inaccurately by several VA examiners in the VA treatment records.  He has provided a statement as to the length of time he smoked and how much.  See February 2008 statement, where he alleges he smoked for approximately 14 years.  This does not impact the outcome of the claim for two reasons.  One, while the examiner allegedly incorrectly stated when the Veteran stopped smoking, he had the approximate number of years correct (examiner wrote 15 years).  Two, as stated above, there is no competent evidence attributing chronic obstructive pulmonary disease or emphysema to the Veteran's service, other than to any tobacco smoking.  To reiterate, chronic obstructive pulmonary disease and emphysema are not disabilities presumed to be due to herbicide exposure nor are the disabilities entitled to presumptive service connection under any other applicable regulation.  

The Veteran's statements alone are not sufficient to prove that his currently diagnosed lung disorder is related to military service, to include in-service exposure to an herbicide agent.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained medical professional.  Because the Veteran is not a medical professional and does not have the requisite training, he is not competent to make a determination that his currently diagnosed lung disability is related to military service, to include in-service exposure to an herbicide agent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Accordingly, there is no competent evidence of record that the Veteran's currently diagnosed lung disability is related to military service.  Therefore, the Board finds that service connection for a lung disorder is not warranted.

As there is no competent evidence of record that the Veteran's currently diagnosed lung disability, to include chronic obstructive pulmonary disease and emphysema, is related to military service, other than smoking, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board reiterates that for claims filed after June 9, 1998, a disability or death will not be service connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  


ORDER

Service connection for a lung disability, to include chronic obstructive pulmonary disease and emphysema, is denied.



_________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


